Citation Nr: 0336758	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a chronic skin 
disorder to include porphyria cutanea tarda claimed as a 
result of herbicide exposure.

2. Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that denied 
service connection for both a chronic skin disorder to 
include porphyria cutanea tarda (PCT) and hepatitis C claimed 
as a result of herbicide exposure.  In May 2003, the veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge (VLJ).  The American Legion has represented the veteran 
throughout this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.

REMAND

The veteran has advanced on appeal that he has received VA 
and private treatment for the claimed disorders.  In a 
January 2001 informal claim, the veteran stated that a 
physician had informed him that PCT had caused his hepatitis 
C.  In his January 2002 notice of disagreement (NOD), the 
veteran advanced that he was in an Agent Orange treatment 
program at the New Orleans, Louisiana, VA Medical Hospital.  
He also indicated that a private New Hampshire physician had 
treated him.  In a January 2002 written statement, the 
veteran conveyed that a VA physician in Ohio had diagnosed 
his claimed chronic skin disorder as PCT in 1975.  At the May 
2003 hearing before the undersigned VLJ, the veteran 
testified that he had received ongoing treatment for the 
claimed disorders from a New Hampshire American Red Cross 
hospital and Mark Kusta, M.D.  Clinical documentation of the 
cited treatment is not of record.

In reviewing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA should obtain all relevant service records and VA, 
other governmental, and private treatment clinical 
documentation which could potentially be helpful in resolving 
the veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

In reviewing the service medical records, the Board observes 
that  the veteran complained of blisters on several occasions 
in June 1969.  At the May 2003 hearing, the veteran noted 
that the PCT was initially manifested by blisters on his arm.  
The Board finds that an additional VA examination would be 
helpful in determining the etiological relationship, if any, 
between the claimed disorders and his in-service blisters.  
The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the notification 
requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) are fully met.  

2.	The RO should then contact the veteran 
and request 
that he provide information as to all 
treatment of his chronic skin disorder 
to include PCT and hepatitis C 
including the names and addresses of 
all health care providers.  Upon 
receipt of the requested information 
and appropriate releases, the RO 
should contact David R. Silvers, M.D., 
Jesse P. Penico, M.D., Gerald Liuzza, 
M.D., R. Lyle, M.D., Mark Kusta, M.D., 
Memorial Community Hospital, and all 
other identified health care providers 
and request that they forward copies 
of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.
		
3.	The RO should then request that copies 
of all VA
clinical documentation pertaining to 
the veteran's treatment, including the 
treatment provided at the Ohio VA 
medical facility in 1975 and at the 
New Orleans, LA, VA Medical Center, be 
forwarded for incorporation into the 
record.
 
4.	The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
current nature and etiology of the 
chronic skin disorder to include PCT 
and hepatitis C.  The examiner or 
examiners should advance an opinion 
addressing the following questions:  
Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic skin disorder to 
include PCT and hepatitis C had their 
onset during active service; are 
etiologically-related to his in-
service blisters; or are in any other 
way causally related to active 
service?  Send the claims folder to 
the examiner or examiners for review.  
The examination report should 
specifically state that such a review 
was conducted.

5.	The RO should then readjudicate the 
veteran's
entitlement to service connection for 
both a chronic skin disorder to 
include PCT and hepatitis C.  If the 
benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




